          Case 8:18-bk-14277-SC                  Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                                       Desc
                                                  Main Document    Page 1 of 22



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &       FOR COURT USE ONLY
 Email Address

 Lewis R. Landau (CA Bar No. 143391)
 Attorney-at-Law
 22287 Mulholland Hwy., # 318
 Calabasas, CA 91302
 Voice and Fax: (888)822-4340
 Email: Lew@Landaunet.com




      Individual appearing without attorney
      Attorney for: Debtor

                                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION                                       DIVISION

 In re:                                                                       CASE NO.: 8:18-bk-14277-SC

Progressive Solutions, Inc.,                                                  CHAPTER: 11

                                                                              NOTICE OF MOTION FOR:
                                                                              MOTION FOR ORDER AUTHORIZING
                                                                              AMENDMENT OF CHAPTER 11 PETITION
                                                                              RE SUBCHAPTER V ELECTION AND
                                                                              EXTENSION OF PLAN DEADLINE



                                                                              (Specify name of Motion)

                                                                              DATE: 02/20/2020
                                                                              TIME: 11:00 am
                                                                              COURTROOM: Courtroom 5C, US Bankruptcy Court
                                                                              PLACE: Ronald Reagan Federal Building
                                                                                       411 W. Fourth Street, 5th Floor
                                                              Debtor(s).               Santa Ana, CA 92701

                       All parties in interest:
1. TO (specify name): _____________________________________________________________________________

2. NOTICE IS HEREBY GIVEN that on the following date and time and in the indicated courtroom, Movant in the above-
   captioned matter will move this court for an Order granting the relief sought as set forth in the Motion and
   accompanying supporting documents served and filed herewith. Said Motion is based upon the grounds set forth in
   the attached Motion and accompanying documents.

3. Your rights may be affected. You should read these papers carefully and discuss them with your attorney, if you
   have one. (If you do not have an attorney, you may wish to consult one.)




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                             Page 1                          F 9013-1.1.+($5,1*NOTICE
       Case 8:18-bk-14277-SC                   Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                                       Desc
                                                Main Document    Page 2 of 22


4. Deadline for Opposition Papers: This Motion is being heard on regular notice pursuant to LBR 9013-1. If you wish
   to oppose this Motion, you must file a written response with the court and serve a copy of it upon the Movant or
   Movant’s attorney at the address set forth above no less than fourteen (14) days prior to the above hearing date. If
   you fail to file a written response to this Motion within such time period, the court may treat such failure as a waiver of
   your right to oppose the Motion and may grant the requested relief.

5. Hearing Date Obtained Pursuant to Judge’s Self-Calendaring Procedure: The undersigned hereby verifies that
   the above hearing date and time were available for this type of Motion according to the judge’s self-calendaring
   procedures.


Date: 01/30/2020                                                               Lewis R. Landau, Attorney at Law
                                                                               Printed name of law firm




                                                                               /s/ Lewis R. Landau
                                                                                Signature


                                                                               Lewis R. Landau
                                                                               Printed name of attorney




         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                              )+($5,1*127,&(
Case 8:18-bk-14277-SC       Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                Desc
                             Main Document    Page 3 of 22



 1   Lewis R. Landau (CA Bar No. 143391)
     Attorney-at-Law
 2   22287 Mulholland Hwy., # 318
     Calabasas, California 91302
 3   Voice & Fax: (888) 822-4340
     Email: Lew@Landaunet.com
 4
     Attorney for Debtor and
 5   Debtor in Possession

 6
                               UNITED STATES BANKRUPTCY COURT
 7
                                CENTRAL DISTRICT OF CALIFORNIA
 8
                                         SANTA ANA DIVISION
 9

10   In re                                            Case No.: 8:18-bk-14277-SC
                                                      Chapter 11
11   Progressive Solutions, Inc.,
                                                      MOTION FOR ORDER AUTHORIZING
12                          Debtor.                   AMENDMENT OF CHAPTER 11 PETITION
                                                      RE SUBCHAPTER V ELECTION AND
13                                                    EXTENSION OF PLAN DEADLINE

14

15                                                    Date:       February 20, 2020
                                                      Time:       11:00 a.m.
16                                                    Place:      Courtroom 5C, US Bankruptcy Court
                                                                  Ronald Reagan Federal Building
17                                                                411 W. Fourth Street, 5th Floor
                                                                  Santa Ana, CA 92701
18

19           Progressive Solutions, Inc., a California corporation and Debtor in Possession (“Debtor”),
20   hereby moves for an order authorizing the amendment of Debtor’s chapter 11 petition regarding
21   election of Subchapter V of chapter 11 and related relief extending the plan filing deadline under
22   11 U.S.C. § 1189(b) (eff. February 19, 2020) (“Motion”). The specific details of the Motion are
23   set forth in the following memorandum of points and authorities, as supported by the attached
24   Declaration of Glenn Vodhanel (“Vodhanel Declaration”) and the exhibits attached hereto and
25   referenced herein.
26           Notice of this Motion is given per Local Bankruptcy Form F 9013-1.2 attached hereto. For
27   all these reasons, Debtor requests that the Court grant the Motion.
28


                                                    -1-
Case 8:18-bk-14277-SC       Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                Desc
                             Main Document    Page 4 of 22



 1                       MEMORANDUM OF POINTS AND AUTHORITIES

 2                                                    I.

 3                                       BACKGROUND FACTS

 4          The Debtor filed its chapter 11 case on November 21, 2018. As set forth in ¶ 8 of Debtor’s

 5   chapter 11 petition, Debtor stated that Debtor is a small business debtor as defined in 11 U.S.C. §

 6   101(51D) with aggregate noncontingent liquidated debtor less than $2,556,050. See ECF # 1

 7   attached hereto as Exhibit 1. Debtor has proceeded as a small business debtor throughout its case.

 8   The Debtor continues to manage the chapter 11 estate as debtor in possession and Debtor’s case is

 9   in full compliance with all of duties under 11 U.S.C. §§ 521, 1106, and 1107 and all applicable

10   guidelines of the Office of the United States Trustee.

11          The Debtor is a software developer and publisher primarily for municipalities to track and

12   receive licensing fees and penalties. Debtor is operating in the ordinary course of business post-
     petition. Debtor has six (6) employees maintaining Debtor’s business affairs. Debtor operates out
13
     of the La Habra Lease offices.
14
            Debtor suffered entry of a $977,000 money judgment in the District Court for the Northern
15
     District of California in favor of the City of Oakland and a Mr. Stanley. The judgment is solely
16
     for attorney’s fees and costs awarded upon dismissal of Debtor’s affirmative claims. Debtor has
17
     appealed both the adverse summary judgment and fee award to the Ninth Circuit Court of
18
     Appeals. Debtor filed its chapter 11 petition on November 21, 2018 to maintain its operations and
19
     implement a reorganization plan through the chapter 11 process after a stay pending appeal was
20
     denied and the judgment creditor began aggressive collection actions.
21
            On July 26, 2019 Debtor filed its first amended chapter 11 plan (“Debtor Plan”). See ECF
22
     # 76. The Court held a confirmation hearing on the Debtor Plan on September 19, 2019. The
23
     Debtor Plan was not confirmed at that time and the hearing was continued to November 7, 2019 at
24
     11:00 a.m. for further proceedings. See ECF # 117 (September 19, 2019 hearing transcript).
25
            On August 30, 2019 Oakland filed a chapter 11 plan (“Oakland Plan”). See ECF # 93.
26
     The Oakland Plan was preliminarily considered by the Court at the September 19, 2019 hearing in
27

28


                                                    -2-
Case 8:18-bk-14277-SC           Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                         Desc
                                 Main Document    Page 5 of 22



 1   connection with Oakland’s objections to the Debtor Plan. Proceedings related to the Oakland Plan

 2   were continued to November 7, 2019 at 11:00 a.m.

 3           The Court ordered that additional papers related to the Debtor Plan and Oakland Plan be

 4   filed not later than October 24, 2019. See ECF # 103. On October 1, 2019 Oakland substituted

 5   new counsel into Debtor’s case. See ECF # 106. On October 17, 2019 Oakland withdrew the

 6   Oakland Plan. See ECF # 112. The parties thereafter entered into a stipulation [ECF # 115] to

 7   continue the November 7, 2019 hearings to January 9, 2020. The January 9, 2020 hearings were

 8   further continued to February 20, 2020 to allow Debtor to bring the within motion as requested in

 9   Debtor’s January 3, 2020 status report. See ECF # 138.

10           For all these reasons, Debtor requests an order authorizing the amendment of Debtor’s

11   chapter 11 petition electing application of Subchapter V of chapter 11 and related relief.

12                                                           II.

13              DEBTOR SHOULD BE AUTHORIZED TO AMEND ITS PETITION TO

14         ELECT APPLICATION OF SUBCHAPTER V OF CHAPTER 11; THE PETITION

15         SHOULD BE DEEMED SO AMENDED AND § 1189(b) DEADLINE EXTENDED

16           On August 23, 2019 the Small Business Reorganization Act (H.R. 3311; S. 1091) (the

17   “SBRA”) was signed into law. As set forth in § 5 concerning the effective date of the SBRA,

18   “This Act and the amendments made by this Act shall take effect 180 days after the date of

19   enactment of this Act.” Thus, the effective date of the SBRA is February 19, 2020. Nothing in

20   the SBRA precludes application of the SBRA to cases pending as of its effective date or otherwise

21   limits its application to cases filed after its effective date. 1

22           In Landgraf v. USI Film Prods., 511 U.S. 244, 280, 114 S.Ct. 1483, 128 L.Ed.2d 229

23   (1994) the Supreme Court defined the analysis for applying a new statute to a pending case:
     ///
24
     ///
25

26
     1
       See e.g., Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Pub.L. 109-8, 119 Stat. 23, 216 at
27   Sec. 1501(b)(1): “APPLICATION OF AMENDMENTS. - (1) IN GENERAL. - Except as otherwise provided in this
     Act and paragraph (2), the amendments made by this Act shall not apply with respect to cases commenced under title
28   11, United States Code, before the effective date of this Act.”


                                                           -3-
Case 8:18-bk-14277-SC         Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                    Desc
                               Main Document    Page 6 of 22



 1                    When a case implicates a federal statute enacted after the events in suit, the
             court’s first task is to determine whether Congress has expressly prescribed the
 2           statute’s proper reach. If Congress has done so, of course, there is no need to resort
             to judicial default rules. When, however, the statute contains no such express
 3
             command, the court must determine whether the new statute would have retroactive
 4           effect, i. e., whether it would impair rights a party possessed when he acted,
             increase a party’s liability for past conduct, or impose new duties with respect to
 5           transactions already completed. If the statute would operate retroactively, our
             traditional presumption teaches that it does not govern absent clear congressional
 6           intent favoring such a result.
 7
     Landgraf v. USI Film Prods., 511 U.S. 244, 280, 114 S.Ct. 1483, 128 L.Ed.2d 229 (1994).
 8
             Here, § 5 of the SBRA makes the SBRA effective as of February 19, 2020. Congress did
 9
     not limit its application to cases filed after the effective date, as it did with respect to the
10
     enactment of BAPCPA. See footnote 1. Application of the SBRA to Debtor’s pending case does
11   not impair rights a party possessed when it acted, increase a party’s liability for past conduct, or
12   impose new duties with respect to transactions already completed. No matters within the Debtor’s
13   case are pending or completed such that applying the SBRA to Debtor’s case impairs any rights,
14   increases liabilities or imposes new duties upon completed transactions. Since § 5 of the SBRA
15   does not limit application of the SBRA to cases filed after the February 19, 2020 effective date and
16   it does not retroactively impair the rights of parties in interest, the Court should authorize Debtor
17   to amend its petition to elect application of Subchapter V of title 11.
18           Under the SBRA, a debtor in a small business case can elect to become a “Small Business
19   Debtor” under 11 U.S.C. §§ 101(51D) and 103(i) effective February 19, 2020. Debtor’s case is
20   and has always been a small business case and by this Motion, Debtor elects application of
21   Subchapter V of chapter 11 as set forth in 11 U.S.C. §§ 101(51D) and 103(i) as effective February
22   19, 2020.
23           On January 15, 2020 the United States Bankruptcy Court for the Central District of

24   California entered General Order 20-01, a copy of which is attached hereto as Exhibit 2. Pursuant

25   to G.O. 20-01, the Court adopted interim rules to implement the SBRA. As set forth in Rule 1020,

26   “In a voluntary chapter 11 case, the debtor shall state in the petition whether the debtor is a small

27   business debtor and, if so, whether the debtor elects to have subchapter V of chapter 11 apply.”

28   Since Debtor’s case has been pending prior to the effective date of the SBRA, Debtor requests that


                                                        -4-
Case 8:18-bk-14277-SC          Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                Desc
                                Main Document    Page 7 of 22



 1   upon approval of this Motion, the Court enter an order deeming its petition amended to elect

 2   application of Subchapter V of chapter 11. Because G.O. 20-01 does not directly address the

 3   circumstances presented herein, parties in interest should file any objections to such election in

 4   response to this Motion. Pursuant to 11 U.S.C. § 105(a) and Federal Rule of Bankruptcy

 5   Procedure 1001, Debtor believes that the within procedure satisfies the due process requirements

 6   of all parties in interest.

 7           In addition, 11 U.S.C. § 1189(b) (eff. February 19, 2020) states, “[t]he debtor shall file a

 8   plan not later than 90 days after the order for relief under this chapter, except that the court may

 9   extend the period if the need for the extension is attributable to circumstances for which the debtor

10   should not justly be held accountable.” Under the circumstances of this case, Debtor is

11   concurrently filing its Plan of Reorganization for Small Business Debtor Under Chapter 11.

12   Debtor cannot meet the 90-day filing requirement for its plan under the SBRA but is doing so as
     promptly as possible following the effective date of the SBRA. Debtor notes that it timely
13
     complied with the Court’s January 10, 2019 scheduling order setting a May 20, 2019 deadline to
14
     file its original plan and disclosure statement. See ECF #s 25, 43, 44.
15
             Since the SBRA was enacted on August 23, 2019 and becomes effective February 19,
16
     2020, Debtor requires an extension of the 90 day period to file a plan under 11 U.S.C. § 1189(b).
17
     Debtor believes that the requested extension is attributable to circumstances for which the Debtor
18
     should not justly be held accountable since the Debtor has remained in compliance with plan filing
19
     requirements throughout its case and is proposing a plan under the SBRA as expeditiously as
20
     possible upon the effective date of the SBRA.
21
             For all these reasons, Debtor requests an order authorizing the amendment of Debtor’s
22
     chapter 11 petition electing application of Subchapter V of chapter 11 and related relief.
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28


                                                     -5-
Case 8:18-bk-14277-SC       Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22              Desc
                             Main Document    Page 8 of 22



 1                                                   III.

 2                                            CONCLUSION

 3          WHEREFORE, the Debtor requests an order authorizing the amendment of Debtor’s

 4   chapter 11 petition regarding election of Subchapter V of chapter 11, extension of the § 1189(b)

 5   deadline and such other and further relief as the Court deems just and proper.

 6   Dated: January 30, 2020                                Lewis R. Landau
                                                            Attorney-at-Law
 7

 8                                                          By /s/ Lewis R. Landau
 9                                                          Lewis R. Landau
                                                            Attorneys for Debtor
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    -6-
Case 8:18-bk-14277-SC          Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                 Desc
                                Main Document    Page 9 of 22



 1                                DECLARATION OF GLENN VODHANEL

 2   I, Glenn Vodhanel, do hereby declare:

 3          1.         I am the President of Progressive Solutions, Inc. (“Debtor”). I offer this declaration

 4   in support of the Debtor’s motion for an order authorizing the amendment of Debtor’s chapter 11

 5   petition regarding election of Subchapter V of chapter 11 and related relief.

 6          2.         The Debtor filed its chapter 11 case on November 21, 2018. As set forth in ¶ 8 of

 7   Debtor’s chapter 11 petition, Debtor stated that Debtor is a small business debtor as defined in 11

 8   U.S.C. § 101(51D) with aggregate noncontingent liquidated debtor less than $2,556,050. A true

 9   and correct copy of Debtor’s ECF # 1 consisting of the chapter 11 petition is attached hereto as

10   Exhibit 1 and is incorporated herein by reference. Debtor has proceeded as a small business

11   debtor throughout its case. The Debtor continues to manage the chapter 11 estate as debtor in

12   possession and to the best of my knowledge, Debtor’s case is in full compliance with all of duties

13   under 11 U.S.C. §§ 521, 1106, and 1107 and all applicable guidelines of the Office of the United

14   States Trustee.

15          3.         The Debtor is a software developer and publisher primarily for municipalities to

16   track and receive licensing fees and penalties. Debtor is operating in the ordinary course of

17   business post-petition. Debtor has six (6) employees maintaining Debtor’s business affairs.

18   Debtor operates out of the La Habra Lease offices.

19          4.         Debtor suffered entry of a $977,000 money judgment in the District Court for the

20   Northern District of California in favor of the City of Oakland and a Mr. Stanley. The judgment is

21   solely for attorney’s fees and costs awarded upon dismissal of Debtor’s affirmative claims.

22   Debtor has appealed both the adverse summary judgment and fee award to the Ninth Circuit Court

23   of Appeals. Debtor filed its chapter 11 petition on November 21, 2018 to maintain its operations

24   and implement a reorganization plan through the chapter 11 process after a stay pending appeal

25   was denied and the judgment creditor began aggressive collection actions.

26          5.         On July 26, 2019 Debtor filed its first amended chapter 11 plan (“Debtor Plan”).

27   See ECF # 76. The Court held a confirmation hearing on the Debtor Plan on September 19, 2019.

28   The Debtor Plan was not confirmed at that time and the hearing was continued to November 7,


                                                       -7-
Case 8:18-bk-14277-SC        Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                    Desc
                             Main Document     Page 10 of 22



 1   2019 at 11:00 a.m. for further proceedings. See ECF # 117 (September 19, 2019 hearing

 2   transcript).

 3           6.      On August 30, 2019 Oakland filed a chapter 11 plan (“Oakland Plan”). See ECF #

 4   93. The Oakland Plan was preliminarily considered by the Court at the September 19, 2019

 5   hearing in connection with Oakland’s objections to the Debtor Plan. Proceedings related to the

 6   Oakland Plan were continued to November 7, 2019 at 11:00 a.m.

 7           7.      The Court ordered that additional papers related to the Debtor Plan and Oakland

 8   Plan be filed not later than October 24, 2019. See ECF # 103. On October 1, 2019 Oakland

 9   substituted new counsel into Debtor’s case. See ECF # 106. On October 17, 2019 Oakland

10   withdrew the Oakland Plan. See ECF # 112. The parties thereafter entered into a stipulation [ECF

11   # 115] to continue the November 7, 2019 hearings to January 9, 2020. The January 9, 2020

12   hearings were further continued to February 20, 2020 to allow Debtor to bring the within motion

13   as requested in Debtor’s January 3, 2020 status report. See ECF # 138.

14           8.      I do not believe that application of the Small Business Reorganization Act

15   (“SBRA”) to Debtor’s pending case impairs any rights a party possessed when it acted, increases a

16   party’s liability for past conduct, or imposes new duties with respect to transactions already

17   completed. No matters within the Debtor’s case are pending or completed such that applying the

18   SBRA to Debtor’s case impairs any rights, increases liabilities or imposes new duties upon

19   completed transactions.

20           9.      I am aware that 11 U.S.C. § 1189(b) (eff. February 19, 2020) states, “[t]he debtor

21   shall file a plan not later than 90 days after the order for relief under this chapter, except that the

22   court may extend the period if the need for the extension is attributable to circumstances for which

23   the debtor should not justly be held accountable.” Under the circumstances of this case, Debtor is

24   concurrently filing its Plan of Reorganization for Small Business Debtor Under Chapter 11.

25   Debtor cannot meet the 90-day filing requirement for its plan under the SBRA but is doing so as

26   promptly as possible following the effective date of the SBRA. Debtor notes that it timely

27   complied with the Court’s January 10, 2019 scheduling order setting a May 20, 2019 deadline to

28   file its original plan and disclosure statement. See ECF #s 25, 43, 44.


                                                       -8-
Case 8:18-bk-14277-SC           Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                 Desc
                                Main Document     Page 11 of 22




    I          10.     Since the SBRA was cnactcd on August 23,2019 and becomes effective February

    2   19,2020, Debtor requires an extension ot'the 90 day period to file a plan under 1l U.S.C.   $

   3    I 189(b). Debtor believes that the requested extension is attributable to circumstances for which

   4    the Debtor should not   justly bc hcld accuuntable since the Debtor has remained in compliance

    5   with plan filing requirements throughout its case and is proposing a plan under the SBRA    as

    6   expeditiously as possible upon the cffbctive date of the SBRA.

    7          I declare under penalty of perjury under the laws of the United States of America that the

    8   foregoing is true and correct to thc bcst of rny knowledge, information and belief.

    9          Executed this 30"'day o1'January 2020 at Orange Qounty, Califomia.

   10

   1t
                                                              Glenn Vodhanel
   t2
   l3
   l4
   15

   16

   t7
   18

   19

   20

   21

   ))
   23

   24

   25

   26

   )1

   28



                                                         9-
Case 8:18-bk-14277-SC   Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22   Desc
                        Main Document     Page 12 of 22




                            EXHIBIT 1
          Case
           Case8:18-bk-14277-SC
                8:18-bk-14277-SC Doc
                                  Doc143  Filed11/21/18
                                      1 Filed   01/30/20 Entered
                                                          Entered11/21/18
                                                                  01/30/2016:02:54
                                                                           18:59:22 Desc
                                                                                     Desc
                                 Main Document
                                   Main Document    Page 13 of 22
                                                     Page 1 of 8
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
  Central
 ____________________              California
                      District of _________________
                                       (State)
                                                            11
 Case number (If known): _________________________ Chapter _____                                                                         Check if this is an
                                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         /1

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.   Debtor’s name                          Progressive Solutions, Inc.
                                           ______________________________________________________________________________________________________




2.   All other names debtor used           ______________________________________________________________________________________________________
     in the last 8 years                   ______________________________________________________________________________________________________
                                           ______________________________________________________________________________________________________
     Include any assumed names,
                                           ______________________________________________________________________________________________________
     trade names, and doing business
     as names                              ______________________________________________________________________________________________________




3.   Debtor’s federal Employer             3 ___
                                           ___ 3 –0   1 ___
                                                  ___ ___ 1 ___
                                                             3 ___
                                                                5 ___
                                                                   6 ___
                                                                      2
     Identification Number (EIN)



4.   Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                        of business

                                            525 W. Whittier Blvd
                                           ______________________________________________               _______________________________________________
                                           Number     Street                                            Number     Street

                                           ______________________________________________
                                                                                                         PO Box 783
                                                                                                        _______________________________________________
                                                                                                        P.O. Box

                                            La Habra                    CA        90631
                                           ______________________________________________                BREA                      CA         92821
                                                                                                        _______________________________________________
                                           City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                        Location of principal assets, if different from
                                                                                                        principal place of business
                                            Orange
                                           ______________________________________________
                                           County                                                       _______________________________________________
                                                                                                        Number     Street

                                                                                                        _______________________________________________

                                                                                                        _______________________________________________
                                                                                                        City                      State      ZIP Code




5.   Debtor’s website (URL)                https://www.progressivesolutions.com/
                                           ____________________________________________________________________________________________________


                                           ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           
6.   Type of debtor
                                            Partnership (excluding LLP)
                                            Other. Specify: __________________________________________________________________


Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
            Case
             Case8:18-bk-14277-SC
                  8:18-bk-14277-SC Doc
                                    Doc143  Filed11/21/18
                                        1 Filed   01/30/20 Entered
                                                            Entered11/21/18
                                                                    01/30/2016:02:54
                                                                             18:59:22 Desc
                                                                                       Desc
                                   Main Document
                                     Main Document    Page 14 of 22
                                                       Page 2 of 8
Debtor           Progressive Solutions, Inc.
                _______________________________________________________                        Case number (if known)_____________________________________
                Name



                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         ✔ None of the above
                                         

                                         B. Check all that apply:

                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                            http://www.naics.com/search/ .
                                            5 ___
                                            ___ 1 ___
                                                   1 ___
                                                      2

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the
      debtor filing?                      Chapter 7
                                          Chapter 9
                                         ✔ Chapter 11. Check all that apply:
                                         
                                                       ✔ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                       
                                                             insiders or affiliates) are less than $2,,5 (amount subject to adjustment on
                                                             4/01/1 and every 3 years after that).
                                                         ✔ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                         
                                                             debtor is a small business debtor, attach the most recent balance sheet, statement
                                                             of operations, cash-flow statement, and federal income tax return or if all of these
                                                             documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                            A plan is being filed with this petition.

                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                             creditors, in accordance with 11 U.S.C. § 1126(b).

                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                             Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                             Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                             for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                             12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases        ✔ No
                                         
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases           ✔ No
                                         
      pending or being filed by a
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When               __________________
      List all cases. If more than 1,                                                                                        MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________


     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
           Case
            Case8:18-bk-14277-SC
                 8:18-bk-14277-SC Doc
                                   Doc143  Filed11/21/18
                                       1 Filed   01/30/20 Entered
                                                           Entered11/21/18
                                                                   01/30/2016:02:54
                                                                            18:59:22 Desc
                                                                                      Desc
                                  Main Document
                                    Main Document    Page 15 of 22
                                                      Page 3 of 8
Debtor        Progressive Solutions, Inc.
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this    Check all that apply:
      district?                        ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                       
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.

                                        A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have      ✔ No
                                       
      possession of any real            Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                     Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                    What is the hazard? _____________________________________________________________________

                                                   It needs to be physically secured or protected from the weather.

                                                   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).

                                                   Other _______________________________________________________________________________



                                               Where is the property?_____________________________________________________________________
                                                                          Number          Street

                                                                          ____________________________________________________________________

                                                                          _______________________________________         _______     ________________
                                                                          City                                            State       ZIP Code


                                               Is the property insured?
                                                   No
                                                   Yes. Insurance agency ____________________________________________________________________

                                                         Contact name     ____________________________________________________________________

                                                         Phone            ________________________________




            Statistical and administrative information



13.   Debtor’s estimation of           Check one:
      available funds                  ✔ Funds will be available for distribution to unsecured creditors.
                                       
                                        After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                       ✔ 1-49
                                                                        1,000-5,000                              25,001-50,000
14.   Estimated number of               50-99                           5,001-10,000                             50,001-100,000
      creditors
                                        100-199                         10,001-25,000                            More than 100,000
                                        200-999

                                        $0-$50,000                      $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                  $50,001-$100,000                $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                        $100,001-$500,000               $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                       ✔ $500,001-$1 million
                                                                        $100,000,001-$500 million                More than $50 billion



  Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
          Case
           Case8:18-bk-14277-SC
                8:18-bk-14277-SC Doc
                                  Doc143  Filed11/21/18
                                      1 Filed   01/30/20 Entered
                                                          Entered11/21/18
                                                                  01/30/2016:02:54
                                                                           18:59:22 Desc
                                                                                     Desc
                                 Main Document
                                   Main Document    Page 16 of 22
                                                     Page 4 of 8
Debtor        Progressive Solutions, Inc.                                                              Case number Wknown)·- - --             - - --       - - --        --
              Name



                                        0   $0-$50 ,000                        liZI   $1 ,000,001 -$10 million                      0   $500 ,000,001-$1 billion
16. Estimated liabilities
                                        0   $50,001-$100 ,000                  0      $10 ,000 ,001 -$50 million                    0   $1 ,000 ,000 ,001 -$10 billion
                                        0   $100,001 -$500,000                 0      $50,000,001 -$100 million                     0   $10 ,000 ,000 ,001-$50 billion
                                        D   $500,001-$1 million                0      $100 ,000 ,001-$500 million                   D   More than $50 billion




            Request for Relief, Declaration, and Signatures


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500 ,000 or imprisonment for up to 20 years , or both . 18 U.S.C. §§ 152 , 1341 , 1519, and 3571 .


11.   Declaration and signature of      a   The debtor requests relief in accordance with the chapter of title 11 , United States Code, specified in this
      authorized representative of
                                            petition .
      debtor

                                        o   I have been authorized to file this petition on behalf of the debtor.


                                        o   I have examined the information in this petition and have a reasonable belief that the information is true and
                                            correct.


                                        I declare under penalty of perjury that the foregoing is true and correct.



                                            ''~"'1'"
                                               I/             ~
                                                           MM I DD I y y y

                                        x .ft~ 1/a:                                                                Glenn Vodhanel
                                            Signature of authorized representative of debtor                       Printed name

                                            Title   President




18. Signature of attorney
                                        X    /s/ Lewis R. Landau                                                   Date             11/21/18
                                            Signature of attorney for debtor                                                   MM       I DD I YYYY



                                             Lewis R. Landau
                                            Printed name
                                            Lewis R. Landau , Attorney at Law
                                            Firm name
                                             22287 Mulholland Hwy ., # 318
                                            Number         Street
                                            Calabasas                                                                          CA         91302
                                            City                                                                       State             ZIP Code

                                             (888)822-4340                                                                Lew@Landaunet.com
                                            Contact phone                                                              Email address



                                             143391                                                                            CA
                                            Bar number                                                                 State




  Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
Case 8:18-bk-14277-SC   Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22   Desc
                        Main Document     Page 17 of 22




                            EXHIBIT 2
Case 8:18-bk-14277-SC        Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22      Desc
                             Main Document     Page 18 of 22



 1

 2
                                                                    Jan 15 2020
 3

 4

 5

 6

 7
                              UNITED STATES BANKRUPTCY COURT
 8
                               CENTRAL DISTRICT OF CALIFORNIA
 9

10
     In Re:                                        )   GENERAL ORDER 20-01
11                                                 )
   ADOPTION OF INTERIM                             )
12 BANKRUPTCY RULES RE: SBRA                       )
                                                   )
13                                                 )
14

15

16            On August 23, 2019, the Small Business Reorganization Act of 2019 (the SBRA) was
17 enacted into law. The SBRA makes many substantive and procedural changes to the

18 Bankruptcy Code and requires changes to the Federal Rules of Bankruptcy Procedure to

19 implement those changes. However, the February 19, 2020 effective date of the SBRA

20 occurs long before the Bankruptcy Rules can be amended under the three-year process

21 required by the Rules Enabling Act. Accordingly, the Advisory Committee on Bankruptcy

22 Rules (the Advisory Committee) drafted, published for comment, and subsequently

23 approved interim bankruptcy rules (the Interim Rules) for distribution to the courts. The

24 Committee on Rules of Practice and Procedure approved the Interim Rules, and the Judicial

25 Conference authorized distribution of the Interim Rules to courts for adoption locally to

26 facilitate uniform implementation of the changes mandated by the SBRA.

27

28
                                                -1-
                                         GENERAL ORDER 20-01
Case 8:18-bk-14277-SC       Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22            Desc
                            Main Document     Page 19 of 22



 1         NOW THEREFORE, pursuant to 28 U.S.C. § 2071, Rule 83 of the Federal Rules of

 2 Civil Procedure, and Rule 9029 of the Federal Rules of Bankruptcy Procedure, the attached

 3 Interim Rules, as set forth in Attachment A, are adopted in their entirety without change by

 4 the judges of this Court to be effective February 19, 2020. For cases and proceedings not

 5 governed by the SBRA, the Federal Rules of Bankruptcy Procedure and the Local Rules of

 6 this Court, other than the Interim Rules, shall apply.

 7

 8         The Interim Rules shall remain in effect until further order of the Court.
 9

10 IT IS SO ORDERED.

11

12
     Date: January 15, 2020
13

14                                                             Maureen Tighe
                                                 Chief Judge, United States Bankruptcy Court
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               -2-
                                        GENERAL ORDER 20-01
       Case 8:18-bk-14277-SC                   Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                                       Desc
                                               Main Document     Page 20 of 22



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
 22287 Mulholland Hwy., # 318 Calabasas, CA 91302


A true and correct copy of the foregoing document entitled: NOTICE OF MOTION FOR (specify name of motion)
 MOTION FOR ORDER AUTHORIZING AMENDMENT OF CHAPTER 11 PETITION
_______________________________________________________________________________________________
 RE SUBCHAPTER V ELECTION AND EXTENSION OF PLAN DEADLINE
_______________________________________________________________________________________________
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
01/30/2020 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 01/30/2020 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Judge Clarkson, US Bankruptcy Court, 411 W. Fourth Street Suite 5130 Santa Ana, CA 92701




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                  , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 01/30/2020        Lewis R. Landau                                                   /s/ Lewis R. Landau
 Date                      Printed Name                                                     Signature


         This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 3                             )+($5,1*127,&(
           Case 8:18-bk-14277-SC                   Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22                                      Desc
 In re:   Progressive Solutions, Inc.,             Main Document     Page 21 of 22
                                                                                CHAPTER: 11

                                                                                    Debtor(s).
                                                                                                    CASE NUMBER:      8:18-bk-14277 SC



ADDITIONAL SERVICE INFORMATION (if needed):
NEF Service List (category I):

Dina Yunker Frank on behalf of Creditor Washington State Taxing Agencies
bcuyunker@atg.wa.gov, bcuyunker@atg.wa.gov

Michael J Hauser on behalf of U.S. Trustee United States Trustee (SA)
michael.hauser@usdoj.gov

M. Jonathan Hayes on behalf of Interested Party Courtesy NEF
jhayes@rhmfirm.com, roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;
priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;rebeca@rhmfirm.com;david@rhmfirm.com;
sloan@rhmfirm.com

Christopher D Hughes on behalf of Attorney Christopher D Hughes
chughes@nossaman.com

Christopher D Hughes on behalf of Defendant City of Oakland
chughes@nossaman.com

Monique D Jewett-Brewster on behalf of Creditor The City of Oakland
mjb@hopkinscarley.com, eamaro@hopkinscarley.com

Lewis R Landau on behalf of Debtor Progressive Solutions, Inc.
Lew@Landaunet.com

Lewis R Landau on behalf of Plaintiff Progressive Solutions, Inc.
Lew@Landaunet.com

Jay M Ross on behalf of Creditor The City of Oakland
jross@hopkinscarley.com, kday@hopkinscarley.com

United States Trustee (SA)
ustpregion16.sa.ecf@usdoj.gov




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
January 2009                                                                                                                        F 9013-3.1
           Case 8:18-bk-14277-SC   Doc 143 Filed 01/30/20 Entered 01/30/20 18:59:22           Desc
                                   Main Document     Page 22 of 22
                                      In re Progressive Solutions, Inc.
                                             8:18-bk-14277 SC
                                            Mail Service Parties



County of Orange                   Employment Development Department      Franchise Tax Board
Attn: Treasurer-Tax Collector      Bankruptcy Group MIC 92E               Attention: Bankruptcy
P.O. Box 4515                      P. O. Box 826880                       PO Box 2952
Santa Ana, CA 92702-4515           Sacramento, CA 94280-0001              Sacramento, CA 95812-2952


Internal Revenue Service           Law Offices of Sheryl Traum            Monroe Consulting
P.O. Box 7346                      1919 S. Syringa Rd.                    22921 Triton Way #224
Philadelphia, PA 19101-7346        Spokane WA 99203-3463                  Laguna Hills, CA 92653-1236



Presoft Center of Fresno LLC       Winthrop Couchot                       Berkeley Research Group, LLC
496 S. Uruapan Way                 Garrick Hollander                      Weltman Weinberg & Reis Co., L.P.A.
Dinuba, CA 93618-2719              1301 Dove St., #500                    3705 Marlane Drive
                                   Newport Beach, CA 92660-2467           Grove City OH 43123-8895


Chris Retzinger                    Robert Wiborg,
8400 Samra Dr                      Devborg, LLC
West Hills, CA 91304-3214          525 West Whittier Blvd
                                   La Habra, CA 90631
